PD-1616-15
                                 No.

                              COURT OF CRIMINAL APPEALS


                                    RICHARD LARES                        RECEIVED IN
                                          V.                         COURT OF CRIMINAL APPEALS

                                 THE STATE OF TEXAS                       QEC 11 2015
                            MOTION FOR EXTENTION OF TIME
                                       to appeal                      AbelAcosla,CI©rS<
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

     NOW COMES, Richard Lares, from the Fourth Court of Appeals in No. 04-15-00

183-CR, Affirmed in the Conviction No. 2006CR10110 from the 399th Judicial Dist.

Court of Bexar County, Texas, and files this Motion for Extention of^irtieQtj^|
Appeal for the following reasons and in support will show: COURT OF CRIMINAL APPEALS
                                          I.                             CHC 112315
     The Fourth Court of Appeals held a hearing on 11-04-2015 and Affimed^he^|erk
appellant's conviction,     but appellant did not receive any Order or Ruling from

the Court.    Appellant filed a Notice of the issue and on £2-02-2015 appellant ,

received the Court's Order in which it construed appellant's Notice as a Motion            ?

for Rehearing with a Denial and instructions to the clerk to send appellant his

copy/of Amended Brief.      Appellant avers that he received an incomplete copy of
said brief and requested for the remainder to be sent to him in a Notice dated

12-04-2015.    Exhibit 1.    Appellant awaits response from the court.

                                          II.

     Appellant has shown good cause for extention of time and believes that
without said documents he is unable to support his claims sufficiently.         Appel

lant is indigent and filing pro se,      Affidavit of Indigency is on file.
Prayer - WHEREFORE PREMISES CONSIDERED, appellant prays that the Honorable Court
Grant him this Motion for Extention of Time to Appeal, in the interest of justice.

                                                      Respectfully Submitted,


                                                    K-
                             CERTIFICATE OF SERVICE

I certify that the forgoing information is true and correct to the best of my
knowledge and that a correct copy has this day of 12-07-2015 be sent to the

Honorable Clerk of the Court of Criminal Appeals at P.O.Box 12308, Capital

Station, Austin, Texas 78711, Attn: Abel Acosta.

                                                   Sincerely,


                                                   Richard Lares, Pro Se
                                                   TDCJ-ID #1592255
                                                   Pack 1 Unit
                                                   2400 Wallace Pack Rd.
                                                   Navasota, Texas 77868

                                     ORDER


    On this the           day of             ,20        . came to be heard

appellant's Motion for Extention of Time to Appeal and said Motion is hereby:



         (    ) GRANTED                                   (      ) DENIED




Signed and Dated




                                                   Presiding Justice
                              No. 04-15-00183-CR
                           FOURTH COURT OF APPEALS

                              SAN ANTONIO, TEXAS

                                RICHARD LARES,
                                   Appellant

                                      V.

                             THE STATE OF TEXAS,
                                  Appellee

                                    Notice

TO THE HONORABLE JUSTICE(S) OF SAID COURT:

     Comes Now, Richard Lares, Appellant herein, in style and cause, and provi-

des Notice that your Appellant has received an incomplete copy of Appellant's
amended pro se brief and in support provides the following:

                                      I-

     The Honorable Court's ORDER OF November 24,2015 instructed the Honorable

Clerk to "enclose a copy of this court's opinion and a copy of appellant's ame
nded pro se brief filed on August 24,2015 with this order."
                                      II.

     Appellant's letter to the Honorable Clerk Dated: Aug.19,2015 stated, "This
Brief shall replace the original Brief I submitted (only the Brief). The Exhi
bits and Affidavits and AE(Appeal Exhibits) please keep together and add to Brief
because I refer to those documents thiat were part of the original Brief."

                                     III.

     Appellant avers that he did not receive any copy of his original Exhibits,
Affidavits, and AE(Appeal Exhibits) that were part of his Original Brief that
were submitted prior to Appellant's Amended Brief.   Also, stipulated in his
letter to the Clerk was "Please extract Pages 23 and 25 from my original brief

and respectfully place them in this (amended) Brief as Pages 51 and 52."
                                      IV.

    It appears to Appellant that this Honorable Clerk may have;.overlooked this



                               QXXA 1
reasonable request to extract those documents from the Original Brief and to

incorporate them into Appellant's Amended Brief, and as such was NOT part of
the documents Appellant Received on December 2,2015 (8 days later from the
Court's Order of November 24,2015). This inadvertence may have also Prejudiced
Appellant's Appeall Proceedings for lack of substantial showing of Appellant's
                                      \
Claims, further denying Appellant any Fair Trial Proceedings during .Appeal.

                                     PRAYER

    WHEREFORE PREMISES CONSIDERED, Appellant prays that the Honorable Justices

GRANT this Notice and send Appellant the remainder of the documents that were

not sent to him,,in the interest of Justice, and to further grant any relief

under its jurisdiction to reconsidering"the merits of Appellant's Amended Brief

because of the Honorable Clerk's possible inadvertence to incorporate these
material credible exculpatory evidence into Appellant's Amended Brief and
any other relief.   SO MOVED, SO PRAYED FOR.

                                                Sincerely Submitted,

                                                                  CuAtQ     -""
                                                 tichard Lares,
                                                Richard            Pro Se

                             CERTIFICATE OF SERVICE

I certify that a true and correct copy of the above is true and correct to the

best of my knowledge and the this document has been sent this day December 4,2015

to the Honorable Clerk of the Fourth Court of Appeals at Fourth Court of Appeals

Cadena-Reeves Justice Center, 300 Dolorosa, Suite 3200, San Antonio, Texas 78205.

Please send a copy to all parties needing notification due to appellant indigent.

                                                Respectfully,

                                                      f6uc/C^~cy^Cc^Jt,—
                                                Richard Lares, Pro Se
                                                Pack 1 Unit
                                                2400 Wallace Pack Rd.
                                                Navasota, Texas 77868